DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021 has been entered.
In view of the Amendments to the Claims filed February 26, 2021, the rejections of claims 1-6 and 12-18 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 previously presented in the Office Action sent December 23, 2020 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-18 are currently pending while claims 7-11 have been withdrawn from consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-6 and 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama et al. (U.S. Pub. No. 2012/0031455 A1).
With regard to claim 1, Yokoyama et al. discloses a photoelectric conversion device comprising:
a photoelectric conversion module group (102, Fig. 1) including 
a first connection device (such as the portion of cited photoelectric conversion module group 102 depicted in Fig. 8 cited to read on the claimed “first connection device” because it is a device which electrically and mechanically connects/joins/attaches/couples to connecting member 104); and 
a main body part (104, Fig. 8) including 
a second connection device that is mechanically and electrically connectable to the first connection device (such as second connection device 130, as it electrically and mechanically connects/joins/attaches/couples to cited photoelectric conversion module group 102, depicted in Fig. 8 that is mechanically and electrically connectable to the cited first connection device at side 121 and terminal portions 126), wherein 
the first connection device is a first connecting portion (such as the portion of the cited photoelectric conversion module group 102 depicted in Fig. 8 including the bottom half of first connectors 126 and side 121) and 
a first connector (top half of 126, Fig. 8), 
the second connection device is a second connecting portion that is configured to slide against and engage with the first connecting portion in a [0064] “The covering member 130 of the connecting member 104 has a concave portion 134 which is formed in an end surface facing the one side 121 of the protective member 120 and into which the one side 121is inserted. Terminals 142a and 142b into which the terminal portions 126a and 126b are inserted are formed in the bottom of the concave portion 134. The terminals 142a and 142b form one end of the output connecting portion 140. As described above, since the terminal portions 126a and 126b have different cross-sectional shapes, the terminals 142a and 142b also have different cross-sectional shapes.”; as 126a and 126b are inserted into terminals 142a and 142b as depicted in Fig. 8 in the vertical direction denoted by the vertical portion of the arrows, the cited second connection portion 130 is structurally capable of sliding against and engaging with the cited first connecting portion, as least at the bottom half of 126 component, during insertion of 126a and 126b into terminals 142a and 142b and in a vertically oriented sliding direction) and 
a second connector that is configured to connect to the first connector in the sliding direction in a state in which the first connecting portion is at a specific position (such as depicted in Fig. 8, a second connector 142 structurally capable of connecting to the cited first connector, top half of 126, in a state in which the cited first connecting portion is at a specific position, such as exemplified in [0064] when side 121 of the cited first connecting portion is inserted into concave portion 134 of the cited second connecting portion 130; the cited second 
the first connector is a male structure of a pin connector (such as depicted in Fig. 8, the cited first connector, top half of 126, is a male structure of a pin connector, or a protruding structure of a pin connector, or connector with a protruding point for electrical connection) and 
the second connector is a female structure of a pin connector (such as depicted in Fig. 8, the cited second connector 142 is a female structure of a pin connector, or a concave structure of a pin connector, or a connector for coupling with connector with a protruding point for electrical connection), and 
the first connecting portion is a guide (“guide” is interpreted to include a structure which directs the positioning of a structure; the cited first connecting portion, recall portion of the cited photoelectric conversion module group 102 depicted in Fig. 8 including bottom half of 126 and side 121, is cited to read on the claimed “is a guide” because it is a structure which directs the positioning of side 121 into concave portion 134) and 
the second connecting portion is a guide rail (“guide rail” is interpreted to include bar or extending structure which directs the positioning of a structure; the 
the guide protrudes in a direction perpendicular to an incidence plane of the photoelectric conversion device (as depicted in Fig. 8, the cited guide at the bottom half of 126 protrudes in a direction perpendicular to an incident plane of the photoelectric conversion device).
With regard to claim 1, Yokoyama et al. discloses a photoelectric conversion device comprising:
a photoelectric conversion module group (102, Fig. 1) including 
a first connection device (such as the portion of cited photoelectric conversion module group 102 depicted in Fig. 8 cited to read on the claimed “first connection device” because it is a device which electrically and mechanically connects/joins/attaches/couples to connecting member 104); and 
a main body part (104, Fig. 8) including 
a second connection device that is mechanically and electrically connectable to the first connection device (such as second connection device 130, as it electrically and mechanically connects/joins/attaches/couples to cited photoelectric conversion module group 102, depicted in Fig. 8 that is mechanically and electrically connectable to the cited first connection device at side 121 and terminal portions 126), wherein 
the first connection device is a first connecting portion (such as the portion of the cited photoelectric conversion module group 102 depicted in Fig. 8 including the bottom half of first connectors 126 and side 121) and 
a first connector (top half of 126, Fig. 8), 
the second connection device is a second connecting portion that is configured to slide against and engage with the first connecting portion in a sliding direction (such as second connecting portion 130 that is structurally capable of sliding against and engaging with the cited first connecting portion at least at component 121 in a horizontally oriented sliding direction as depicted in Fig. 8 denoted by the horizontally oriented portion of the arrows; also see [0064] “The covering member 130 of the connecting member 104 has a concave portion 134 which is formed in an end surface facing the one side 121 of the protective member 120 and into which the one side 121is inserted. Terminals 142a and 142b into which the terminal portions 126a and 126b are inserted are formed in the bottom of the concave portion 134. The terminals 142a and 142b form one end of the output connecting portion 140. As described above, since the terminal portions 126a and 126b have different cross-sectional shapes, the terminals 142a and 142b also have different cross-sectional shapes.”) and 
a second connector that is configured to connect to the first connector in the sliding direction in a state in which the first connecting portion is at a specific position (such as depicted in Fig. 8, a second connector 142 structurally capable of connecting to the cited first connector, top half of 126, in a state in which the cited first connecting portion is at a specific position, such as exemplified in [0064] when side 121 of the cited first connecting portion is inserted into concave portion 134 of the cited second connecting portion 130; the cited second connector, 142a and 142b, is cited to read on the claimed “configured to connect to the first connector in the sliding direction” as it is structurally capable of being connected to, or mechanically coupled/joined/attached to, the cited first connector in the cited horizontal sliding direction since side 121 of the cited first connecting portion being inserted into concave portion 134 of the cited second connecting portion 130 provides for the cited second connector mechanically coupled/joined/attached to the cited first connector in a horizontally fixed position), 
the first connector is a male structure of a pin connector (such as depicted in Fig. 8, the cited first connector, top half of 126, is a male structure of a pin connector, or a protruding structure of a pin connector, or connector with a protruding point for electrical connection) and 
the second connector is a female structure of a pin connector (such as depicted in Fig. 8, the cited second connector 142 is a female structure of a pin connector, or a concave structure of a pin connector, or a connector for coupling with connector with a protruding point for electrical connection), and 
the first connecting portion is a guide (“guide” is interpreted to include a structure which directs the positioning of a structure; the cited first connecting portion, recall portion of the cited photoelectric conversion module group 102 depicted in Fig. 8 including bottom half of 126 and side 121, is cited to read on 
the second connecting portion is a guide rail (“guide rail” is interpreted to include bar or extending structure which directs the positioning of a structure; the cited second connecting portion 130 is cited to read on the claimed “guide rail because it is a bar, or extending structure, which directs the positioning of concave portion 134 against side 121 and the positioning of fist connectors, top half of 126, into second connectors 142), and wherein 
the guide protrudes in a direction perpendicular to an incidence plane of the photoelectric conversion device (as depicted in Fig. 8, the cited guide at the bottom half of 126 protrudes in a direction perpendicular to an incident plane of the photoelectric conversion device).
 With regard to claim 2, Yokoyama et al. discloses wherein
the first connecting portion and the first connector are bound together as an integrated structure (such as depicted in Fig. 8, the cited first connecting portion, recall the portion of the cited photoelectric conversion module group 102 depicted in Fig. 8 including the bottom half of first connectors 126 and side 121, and the cited first connector, recall top half of 126, are bound together at the interface of the cited first connecting portion and the cited first connector as an integrated structure).
With regard to claim 3, Yokoyama et al. discloses wherein
the second connecting portion and the second connector are bound together as an integrated structure (such as depicted in Fig. 8, the cited second 
With regard to claim 4, Yokoyama et al. discloses wherein
the photoelectric conversion module group includes a plurality of photoelectric conversion modules in cascade connection (see Fig. 1 depicting cited photoelectric conversion module group 102 including a plurality of photovoltaic conversion modules 110 in cascade connection, or one following the other electrically in series).
With regard to claim 5, Yokoyama et al. discloses wherein
the first connector is disposed at a tip of the first connecting portion (such as depicted in Fig. 8, the cited first connector, top half of 126, is disposed at a tip portion of the cited first connecting portion, such as the tip of the bottom half of 126 of the cited first connecting portion) and 
the second connector is disposed at an innermost part of the second connecting portion (such as depicted in Fig. 8, the cited second connector 142 is disposed at an innermost part, such as concave portion 134, of the cited second connecting portion 130).
With regard to claim 6, Yokoyama et al. discloses a photoelectric conversion device comprising:
a photoelectric conversion module group (102, Fig. 1) including 
a first connection device (such as the portion of cited photoelectric conversion module group 102 depicted in Fig. 8 cited to read on the claimed “first 
a main body part (104, Fig. 8) including 
a second connection device that is mechanically and electrically connectable to the first connection device (such as second connection device 130, as it electrically and mechanically connects/joins/attaches/couples to cited photoelectric conversion module group 102, depicted in Fig. 8 that is mechanically and electrically connectable to the cited first connection device at side 121 and terminal portions 126), wherein 
the first connection device is a first connecting portion (such as the portion of the cited photoelectric conversion module group 102 depicted in Fig. 8 including the bottom half of first connectors 126 and side 121) and 
a first connector (top half of 126, Fig. 8), 
the second connection device is a second connecting portion that is configured to slide against and engage with the first connecting portion in a sliding direction (such as the right half of 130 and the left half of 130 each cited to read on the claimed second connecting portion that is structurally capable of sliding against and engaging with the cited first connecting portion at least at component 121 in a horizontally oriented sliding direction as depicted in Fig. 8 denoted by the horizontally oriented portion of the arrows; also see [0064] “The covering member 130 of the connecting member 104 has a concave portion 134 which is formed in an end surface facing the one side 121 of the protective member 120 and into which the one side 121is inserted. Terminals 142a and 142b 
a second connector that is configured to connect to the first connector in the sliding direction in a state in which the first connecting portion is at a specific position (such as depicted in Fig. 8, a second connector 142 structurally capable of connecting to the cited first connector, top half of 126, in a state in which the cited first connecting portion is at a specific position, such as exemplified in [0064] when side 121 of the cited first connecting portion is inserted into concave portion 134 of the cited second connecting portion 130; the cited second connector, 142a and 142b, is cited to read on the claimed “configured to connect to the first connector in the sliding direction” as it is structurally capable of being connected to, or mechanically coupled/joined/attached to, the cited first connector in the cited horizontal sliding direction since side 121 of the cited first connecting portion being inserted into concave portion 134 of the cited second connecting portion 130 provides for the cited second connector mechanically coupled/joined/attached to the cited first connector in a horizontally fixed position), 
the first connector is a male structure of a pin connector (such as depicted in Fig. 8, the cited first connector, top half of 126, is a male structure of a pin 
the second connector is a female structure of a pin connector (such as depicted in Fig. 8, the cited second connector 142 is a female structure of a pin connector, or a concave structure of a pin connector, or a connector for coupling with connector with a protruding point for electrical connection), and 
the first connecting portion is a guide (“guide” is interpreted to include a structure which directs the positioning of a structure; the cited first connecting portion, recall portion of the cited photoelectric conversion module group 102 depicted in Fig. 8 including bottom half of 126 and side 121, is cited to read on the claimed “is a guide” because it is a structure which directs the positioning of side 121 into concave portion 134) and 
the second connecting portion is a guide rail (“guide rail” is interpreted to include bar or extending structure which directs the positioning of a structure; the cited second connecting portion 130 is cited to read on the claimed “guide rail because it is a bar, or extending structure, which directs the positioning of concave portion 134 against side 121 and the positioning of fist connectors, top half of 126, into second connectors 142), and wherein 
the guide protrudes in a direction perpendicular to an incidence plane of the photoelectric conversion device (as depicted in Fig. 8, the cited guide at the bottom half of 126 protrudes in a direction perpendicular to an incident plane of the photoelectric conversion device); wherein
the first connection device includes a plurality of the first connecting portions and a plurality of the first connectors (such as depicted in Fig. 8, the cited first connection device includes a plurality of first connecting portions at the bottom half of 126a and at the bottom half of 126b and a plurality of first connectors at the top half of 126a and the top half of 126b), and 
the second connection device includes a plurality of the second connecting portions and a plurality of the second connectors (such as depicted in Fig. 8, the cited second connection device includes a plurality of second connecting portions left half of 130 and right half of 130 and a plurality of second connectors at 142a and 142b).
With regard to claim 13, Yokoyama et al. discloses wherein
the first connector and the second connector include at least one electrode terminal (such as depicted in Fig. 8, the cited first connector and cited second connector include at least one electrode terminal 126).
With regard to claim 14, Yokoyama et al. discloses wherein
the photoelectric conversion module group includes a photoelectric conversion module that is an organic solar cell module (see [0040] teaching a substrate component of a photoelectric conversion module of the cited photoelectric conversion module group can include PET, which is an organic material cited to provide for the claimed “organic solar cell module” because the photoelectric conversion module of the cited photoelectric conversion module group includes organic material).
With regard to claim 15, Yokoyama et al. discloses wherein
the photoelectric conversion device is an organic solar cell power generating device (see [0040] teaching a substrate component of the cited photoelectric conversion module group can include PET, which is an organic material cited to provide for the claimed “organic solar cell power generating device” because the cited photoelectric conversion device includes organic material).
With regard to claim 16, Yokoyama et al. discloses wherein
the photoelectric conversion module group includes a photoelectric conversion module that is an inorganic solar cell module (see [0041] teaching silicon, which is an inorganic material cited to provide for the claimed “inorganic solar cell module” because the cited photoelectric conversion module group includes inorganic material).
With regard to claim 17, Yokoyama et al. discloses wherein
the photoelectric conversion device is an inorganic solar cell power generating device (see [0041] teaching silicon, which is an inorganic material cited to provide for the claimed “inorganic solar cell power generating device” because the cited photoelectric conversion device includes inorganic material).
With regard to claim 18, Yokoyama et al. discloses wherein
the photoelectric conversion module group includes a photoelectric conversion module that is a solar cell module in which at least one electrode has aplastic material as a base (as depicted in Fig. 10, the cited photoelectric conversion module group 102 includes a photoelectric conversion module 110 [0037] teaching plastic materials).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (U.S. Pub. No. 2012/0031455 A1) in view of Toms (U.S. Patent No. 5,605,769).
With regard to claim 12, independent claim 1 is obvious over Yokoyama et al. under 35 U.S.C. 102(a)(1) as discussed above. 

However, Tom teaches a device that has means for converting light to electrical energy (abstract). The device can be suspended by hooking a curved member (18) over a support object (corresponding to the claimed “a support part configured to support the photoelectric conversion device in a suspended manner, and wherein the support part is a supporting portion or a hanger-shaped suspending member” feature) (Figures 5A-5D; C6/L17-61). By suspending the device by the curved member (18), this allows the device to be suspended near a window or other light source in order to absorb light to charge the device for light to electrical energy conversion (abstract, C1/L56-C2/L38, C6/L17-61).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the module of Yokoyama et al. and further include a curved member on the module as taught by Toms so that the curved member can be hooked over a support object, and thus the module can be suspended by the curved member near a window or other light source in order to absorb light for light to electrical energy conversion.
 
Response to Arguments
Applicant's arguments filed February 26, 2021 have been fully considered but they are not persuasive.
Applicant notes in the response that the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        March 9, 2021